Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not fully persuasive.  The Applicant amends the limitations and argues the references do not disclose the amended limitations.  The Applicant argues the Hedayat reference does not disclose the limitation of whether to perform CCA for transmitting the SR depending on when the SR is transmitted in relation to the first time period.												In response, the amendments and new claims would require further search and consideration.  A new reference, Chendamarai, could be used to disclose the limitation.  Chendamarai discloses a CCA free period following the DL transmission, Para [0099], which means the UE can transmit without performing the CCA procedure during the CCA free period and otherwise the UE would have to perform CCA to transmit.  This would still require further search and consideration as well as the new claims.  Further it is not clear if there is support for new claims 18 and 19.  The specification does not appear to mention the first time period can be less than 10% or less than 2% of the COT, only that the first period can be 18 microseconds.      

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461